 



Exhibit 10.1
$150,000,000
PARALLEL PETROLEUM CORPORATION
10 1/4% Senior Notes due 2014
PURCHASE AGREEMENT
July 26, 2007
JEFFERIES & COMPANY, INC.
MERRILL LYNCH, PIERCE,
     FENNER & SMITH INCORPORATED
BNP PARIBAS SECURITIES CORP.
c/o Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
Ladies and Gentlemen:
     Parallel Petroleum Corporation, a Delaware corporation (the “Company”), (as
hereinafter defined) hereby agrees with you as follows:
          1. Issuance of Notes. Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the initial purchasers
listed on Schedule I hereto (the “Initial Purchasers”) for whom you are acting
as representatives, $150,000,000 aggregate principal amount of 10 1/4% Senior
Notes due 2014 (each a “Note” and, collectively, the “Notes”). The Notes will be
issued pursuant to an indenture (the “Indenture”), to be dated as of July 31,
2007, by and between the Company and Wells Fargo Bank, National Association, as
trustee (the “Trustee”). Capitalized terms used, but not defined herein, shall
have the meanings set forth in the “Description of the Notes” section of the
Final Offering Circular (as hereinafter defined).
     The Notes will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended (the “Securities Act”). Upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Notes shall bear the legends set forth in the final
offering circular, dated the date hereof (the “Final Offering Circular”). The
Company has prepared (i) a preliminary offering circular, dated July 17, 2007
(the “Preliminary Offering Circular”), (ii) a pricing term sheet attached hereto
as Schedule II, which includes pricing terms and other information with respect
to the Notes (the “Pricing Supplement”) and (iii) the Final Offering Circular
relating to the offer and sale of the Notes (the “Offering”). “Offering
Circular” means, as of any date or time referred to in this Agreement, the most
recent offering circular

 



--------------------------------------------------------------------------------



 



(whether the Time of Sale Document (as hereinafter defined) or the Final
Offering Circular, and any amendment or supplement to either such document),
including exhibits and schedules thereto. The time when sales of Securities are
first made or confirmed by the Initial Purchasers to buyers is 1:16 p.m.,
Eastern time, on the date hereof, which is referred to hereinafter as the “Time
of Sale,” and the Preliminary Offering Circular and the Pricing Supplement are
collectively referred to herein as the “Time of Sale Document.”
          2. Terms of Offering. Each Initial Purchaser has advised the Company,
and the Company understands, that such Initial Purchaser will make offers to
sell (the “Exempt Resales”) some or all of the Notes purchased by such Initial
Purchaser hereunder on the terms that will be set forth in the Final Offering
Circular, as amended or supplemented, to persons (the “Subsequent Purchasers”)
whom such Initial Purchaser (i) reasonably believes to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act, as such
may be amended from time to time (“QIBs”), (ii) reasonably believes (based upon
written representations made by such persons to such Initial Purchaser) to be
institutional “accredited investors” as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act (“Accredited Investors”) or (iii) reasonably
believes to be non-U.S. persons in reliance upon Regulation S under the
Securities Act.
          Holders of the Notes (including Subsequent Purchasers) will have the
registration rights set forth in the registration rights agreement applicable to
the Notes (the “Registration Rights Agreement”), to be executed on and dated as
of the Closing Date. Pursuant to the Registration Rights Agreement, the Company
will agree, among other things, to file with the Securities and Exchange
Commission (the “SEC”) (a) a registration statement under the Securities Act
relating to the Notes (the “Exchange Notes”), which shall be identical in all
material respects to the Notes (except that the Exchange Notes shall have been
registered pursuant to such registration statement and will not be subject to
restrictions on transfer or contain additional interest provisions) to be
offered in exchange for the Notes (such offer to exchange being referred to as
the “Exchange Offer”), and/or (b) under certain circumstances, a shelf
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”) relating to the resale by certain holders of the Notes.
If required under the Registration Rights Agreement, the Company will issue
Exchange Notes to the Initial Purchasers (the “Private Exchange Notes”). If the
Company fails to satisfy its obligations under the Registration Rights
Agreement, it will be required to pay additional interest to the holders of the
Notes under certain circumstances.
          This Agreement, the Indenture, the Registration Rights Agreement, the
Notes, the Exchange Notes and the Private Exchange Notes are collectively
referred to herein as the “Documents.”
          3. Purchase, Sale and Delivery. On the basis of the representations,
warranties, agreements and covenants herein contained and subject to the terms
and conditions herein set forth, the Company agrees to issue and sell to the
Initial Purchasers, and each Initial Purchaser agrees to purchase severally and
not jointly from the Company, the Notes at a purchase price of 97.0% of the
aggregate principal amount thereof, in the respective principal

- 2 -



--------------------------------------------------------------------------------



 




amount of Notes set forth opposite such Initial Purchaser’s name in Schedule I
hereto. Delivery to the Initial Purchasers of and payment for the Notes shall be
made at a closing (the “Closing”) to be held at 10:00 a.m., New York time, on
July 31, 2007 (the “Closing Date”) at the Houston offices of Vinson & Elkins
L.L.P.
          The Company shall deliver to Jefferies & Company, Inc., for the
account of each Initial Purchaser, one or more certificates representing the
Notes in definitive form, registered in such names and denominations as
Jefferies & Company, Inc. may request, against payment by or on behalf of such
Initial Purchaser of the purchase price therefor by immediately available
Federal funds bank wire transfer to such bank account or accounts as the Company
shall designate to Jefferies & Company, Inc. at least two business days prior to
the Closing. The certificates representing the Notes in definitive form shall be
made available to Jefferies & Company, Inc. for inspection at the Houston
offices of Vinson & Elkins L.L.P. (or such other place as shall be reasonably
acceptable to Jefferies & Company, Inc.) not later than 5:00 p.m. one business
day immediately preceding the Closing Date. Notes to be represented by one or
more definitive global securities in book-entry form will be deposited on the
Closing Date, by or on behalf of the Company, with The Depository Trust Company
(“DTC”) or its designated custodian, and registered in the name of Cede & Co.
          4. Representations and Warranties of the Company. The Company
represents and warrants to the Initial Purchasers that, as of the date hereof
and as of the Closing Date:

(a)   Offering Circular. (i) The Time of Sale Document, as of the Time of Sale
and as of the Closing Date, as then amended or supplemented, if applicable, did
not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading and (ii) the Final
Offering Circular, as of its date and as of the Closing Date, as then amended or
supplemented, if applicable, did not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this Section 4(a) do not apply to statements or omissions made in reliance
upon and in conformity with information relating to any Initial Purchaser and
furnished to the Company in writing by such Initial Purchaser expressly for use
in the Preliminary Offering Circular or the Final Offering Circular or any
amendment or supplement thereto. No injunction or order has been issued that
either (i) asserts that any of the transactions contemplated by the Documents is
subject to the registration requirements of the Securities Act or (ii) would
prevent or suspend the issuance or sale of any of the Notes or the use of the
Time of Sale Document, the Final Offering Circular or any amendment or
supplement thereto, in any jurisdiction.   (b)   Registration Rights. No holder
of securities of the Company will be entitled to have such securities registered
under the registration statements required to be filed by the Company with
respect to the Notes pursuant to the Registration Rights Agreement.

- 3 -



--------------------------------------------------------------------------------



 



(c)   Power and Authority. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Documents to
which it is a party and to consummate the transactions contemplated thereby.

(d)   Authorization of Agreement and Indenture. This Agreement has been duly and
validly authorized, executed and delivered by the Company. The Indenture has
been duly and validly authorized by the Company. The Indenture, when executed
and delivered by the Company, will constitute a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and (ii) general principles of equity (whether applied by a court of
law or equity) and the discretion of the court before which any proceeding
therefor may be brought.

(e)   Authorization of Registration Rights Agreement. The Registration Rights
Agreement has been duly and validly authorized by the Company. The Registration
Rights Agreement, when executed and delivered by the Company, will constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that (A) the enforcement thereof
may be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity (whether applied by a court of law or equity) and the discretion of the
court before which any proceeding therefor may be brought and (B) any rights to
indemnity or contribution thereunder may be limited by federal and state
securities laws and public policy considerations.

(f)   Notes. The Notes, when issued, will be in the form contemplated by the
Indenture. When executed and delivered by the Company, the Indenture will meet
the requirements for qualification under the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act” or the “TIA”). The Notes, Exchange Notes and
Private Exchange Notes have each been duly and validly authorized by the Company
and, in the case of the Notes, when issued, executed and authenticated in
accordance with the terms of the Indenture and delivered to and paid for by the
Initial Purchasers in accordance with the terms of this Agreement and the
Indenture, will be legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally and
(ii) any rights of acceleration and general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.

(g)   No Violation. The Company is not in violation of its certificate of
incorporation or by-laws (the “Charter Documents”). The Company is not (i) in
violation of any federal, state, local or foreign statute (including without
limitation the Foreign Corrupt Practices

- 4 -



--------------------------------------------------------------------------------



 



Act of 1977 and the Currency and Foreign Transactions Reporting Act of 1970),
law (including, without limitation, common law) or ordinance, or any judgment,
decree, rule, regulation or order (collectively, “Applicable Law”) of any
federal, state, local and other governmental authority, governmental or
regulatory agency or body, court, arbitrator or self-regulatory organization,
domestic or foreign (each, a “Governmental Authority”) applicable to it or any
of its properties, or (ii) in breach of or default under any bond, debenture,
note or other evidence of indebtedness, indenture, mortgage, deed of trust,
lease or any other agreement or instrument to which the Company is a party or by
which any of its property is bound (collectively, “Applicable Agreements”),
except for such violations, breaches or defaults under the preceding clause
(i) or (ii) that would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on (A) the condition, financial or
otherwise, or on the earnings, business affairs or business prospects of the
Company, (B) the ability of the Company to perform its obligations in all
material respects under any Document, (C) the validity or enforceability of any
of the Documents or (D) the consummation of any of the transactions contemplated
under any of the Documents (each, a “Material Adverse Effect”). There exists no
condition that, with the passage of time or otherwise, would constitute (a) a
violation of such Charter Documents or Applicable Laws, (b) a breach of or
default under any Applicable Agreement or (c) result in the imposition of any
penalty or the acceleration of any indebtedness.

(h)   No Conflict. Neither the execution, delivery or performance of the
Documents nor the consummation of any transactions contemplated therein will
conflict with, violate, constitute a breach of or a default (with the passage of
time or otherwise) under, result in the imposition of a Lien on any assets of
the Company, or result in an acceleration of indebtedness under or pursuant to
(i) the Charter Documents, (ii) any Applicable Agreement, or (iii) any
Applicable Law, assuming, in the case of any exempt resales made to Accredited
Investors, the accuracy of the representations and warranties of such Accredited
Investors contained in the letters of representation in the form of Annex A
attached to the Offering Circular executed by the Accredited Investors. After
consummation of the Offering and transactions contemplated in the Documents, no
Default or Event of Default will exist.

(i)   Description of Documents. When executed and delivered, the Documents will
conform in all material respects to the descriptions thereof in the Time of Sale
Document and the Final Offering Circular.

(j)   Consents. No consent, approval, authorization or order of any Governmental
Authority or third party is required for the issuance and sale by the Company of
the Notes to the Initial Purchasers or the consummation by the Company of the
other transactions contemplated hereby, except (i) such as have been obtained,
(ii) such as may be required under state securities or “Blue Sky” laws in
connection with the purchase and resale of the Notes by the Initial Purchasers
and (iii) with respect to the issuance of the Exchange Notes (including any
related guarantees) or the resale of Notes or Private Exchange Notes

- 5 -



--------------------------------------------------------------------------------



 



pursuant to a Registration Statement such as may be required under the
Securities Act, the Trust Indenture Act and applicable state securities laws.

(k)   Independent Registered Public Accounting Firm – BDO Seidman, LLP. The
accountants, BDO Seidman, LLP, who have certified certain audited financial
statements (which term as used in this Agreement includes the related notes
thereto) contained in the Time of Sale Document and the Final Offering Circular,
are (A) an independent registered public accounting firm with respect to the
Company, as required by the Securities Act and the rules and regulations
promulgated thereunder (the “Securities Act Regulations”) and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations promulgated thereunder (the “Exchange Act Regulations”), (B) in
compliance with the applicable requirements relating to qualification of
accountants under Rule 2-01 of Regulation S-X and (C) a registered public
accounting firm as defined by the Public Company Accounting Oversight Board (the
“PCAOB”) whose registration has not been suspended or revoked and who has not
requested such registration to be withdrawn.

(l)   Financial Statements. The historical consolidated financial statements of
the Company contained in the Time of Sale Document and the Final Offering
Circular, together with the related schedules and notes thereto, present fairly
in all material respects the financial condition of the Company and its
consolidated subsidiaries at the dates indicated and the results of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified in conformity with accounting principles
generally accepted in the United States of America (“GAAP”) applied, except as
disclosed therein, on a consistent basis throughout the periods involved and the
requirements of Regulation S-X promulgated under the Securities Act. The
supporting schedules, if any, contained in the Time of Sale Document and the
Final Offering Circular present fairly in accordance with GAAP the information
required to be stated therein.

(m)   No Material Adverse Effect in Business. Except as otherwise disclosed in
the Time of Sale Document and the Final Offering Circular, subsequent to the
respective dates as of which information is given in the Time of Sale Document
and the Final Offering Circular: (A) there has been no material adverse change,
or any development that could reasonably be expected to result in a Material
Adverse Effect; (B) the Company has not incurred any material debt, not in the
ordinary course of business, nor entered into any material transaction or
agreement not in the ordinary course of business; (C) there has been no dividend
or distribution of any kind declared, paid or made by the Company on any class
of capital stock; and (D) there has not been any material change in the capital
stock (other than pursuant to the exercise of stock options and warrants
authorized and issued on or prior to the date hereof), of the Company.

(n)   Good Standing of the Company. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the Time of
Sale Document and the Final Offering Circular.

- 6 -



--------------------------------------------------------------------------------



 



The Company is duly qualified as a foreign corporation to transact business and
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to be so qualified or in good
standing would not have a Material Adverse Effect. The Company does not own,
lease or license any asset or property outside of the United States of America.

(o)   No Subsidiaries. The Company currently has no subsidiaries that are or
would be consolidated with the Company for accounting purposes or that would
constitute a “Subsidiary,” as defined in the “Description of the Notes” in the
Offering Circular.

(p)   Capitalization. The table under the caption “Capitalization” in the Time
of Sale Document and the Final Offering Circular (including the footnotes
thereto) sets forth, as of its date, the capitalization of the Company. All of
the shares of issued and outstanding capital stock of the Company have been duly
authorized and validly issued and are fully paid and nonassessable. All of the
Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly and validly
authorized and issued. None of the outstanding shares of capital stock of the
Company were issued in violation of preemptive or other similar rights of any
securityholder of the Company.

(q)   Absence of Labor Dispute. No labor dispute with the employees of the
Company exists or, to the knowledge of the Company, is imminent that could
reasonably be expected to result in a Material Adverse Effect.

(r)   Absence of Proceedings. Except as disclosed in the Time of Sale Document
and the Final Offering Circular, there is no action, suit, proceeding, inquiry
or investigation before or brought by any court or governmental agency or body,
domestic or foreign now pending, or, to the Company’s knowledge, threatened
against or directly affecting the Company which could reasonably be expected to
result in a Material Adverse Effect.

(s)   Possession of Intellectual Property. The Company owns or possesses or are
licensed under, and have the right to use adequate rights, adequate know-how
(including unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by it, and the Company has not received any notice or to the Company’s
knowledge no claims have been asserted of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances that could reasonably be expected to render any
Intellectual Property invalid or inadequate to protect the interests of the
Company therein except for such conflicts and claims as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(t)   Possession of Licenses and Permits. The Company possesses all such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”)

- 7 -



--------------------------------------------------------------------------------



 



issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business in the manner described in the Time
of Sale Document and the Final Offering Circular, subject to such qualifications
as may be set forth in the Time of Sale Document and except for such permits
which, if not obtained, would not, individually or in the aggregate, have a
Material Adverse Effect; the Company is in compliance with the terms and
conditions of all such Governmental Licenses, subject to such qualifications as
may be set forth in the Time of Sale Document and the Final Offering Circular
and except for such noncompliance which would not, individually or in the
aggregate, have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, subject to such qualifications as may be set
forth in the Time of Sale Document and the Final Offering Circular. The Company
has not received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.

(u)   Title to Property. The Company has good and defensible title to all of its
interests in oil and gas properties (other than interests earned under farm-out,
participation or similar agreements in which an assignment or transfer is
pending) and all other real property owned by the Company and good title to all
other properties owned by it, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind, except such as (A) are described in the Time of Sale Document and the
Final Offering Circular, (B) liens and encumbrances under the Credit Agreements,
(C) liens and encumbrances under operating agreements, unitization and pooling
agreements, production sales contracts, farm-out agreements and other oil and
gas exploration participation, production and transportation agreements, in each
case that secure payment of amounts not yet due and payable for the performance
of other inchoate obligations and are of a scope and nature customary in the oil
and gas industry or arise in connection with drilling and production operations,
or (D) do not, singly or in the aggregate, materially affect the value of the
affected property and do not interfere with the use made and proposed to be made
of such property by the Company. All of the leases and subleases of real
property that are material to the business of the Company and under which the
Company holds properties described in the Time of Sale Document and the Final
Offering Circular, are in full force and effect, and the Company has not
received notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company under any of such leases or
subleases, or affecting or questioning the rights of the Company to the
continued possession of the leased or subleased premises under any such lease or
sublease.

(v)   Certain Oil and Gas Matters. Except as described in the Time of Sale
Document and the Final Offering Circular, (A) all royalties, rentals, deposits
and other amounts owed under the oil and gas leases constituting the oil and gas
properties of the Company have been properly and timely paid (other than amounts
held in routine suspense accounts pending payments), and no material amount of
proceeds from the sale of production attributable to the oil and gas properties
of the Company are currently being held in suspense by any purchaser thereof,
except where such amounts due could not, singly or in the aggregate, have a
Material Adverse Effect on the Company, and (B) there are no claims under take-

- 8 -



--------------------------------------------------------------------------------



 



or-pay contracts pursuant to which natural gas purchasers have any make-up
rights affecting the interests of the Company in its oil and gas properties,
except where such claims could not, singly or in the aggregate, have a Material
Adverse Effect on the Company.

(w)   Investment Company Act. The Company is not, and upon the Offering of the
Notes as herein contemplated and the application of the net proceeds therefrom
as described in the Time of Sale Document and the Final Offering Circular will
not be, an “investment company” or an entity “controlled” by an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.

(x)   Environmental Laws. Except as described in the Time of Sale Document and
the Final Offering Circular, (A) the Company is not in violation of any federal,
state or local statute, law, rule or regulation, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws and regulations relating to the release or
threatened release of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum or petroleum products (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company has all permits,
authorizations and approvals required under any applicable Environmental Laws
for its business and operations and is in compliance with their requirements,
(C) to the knowledge of the Company, there are no pending or threatened
administrative, regulatory or judicial actions, suits, claims, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company and (D) there are no events or
circumstances (including any spill, discharge, leak, emission or release of
Hazardous Materials) that could reasonably be expected to form the basis of an
order for clean up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting the Company
relating to Hazardous Materials or any Environmental Laws, except in the case of
clauses (A), (B), (C) or (D) where such violation, failure to receive required
permits, authorizations and approvals or failure to comply with the requirements
of such permits, authorizations and approvals, action or liabilities related to
Hazardous Materials or any Environmental Laws would not, individually or in the
aggregate, have a Material Adverse Effect.

(y)   Statistical and Market Data. The statistical and market related data
included or incorporated by reference in the Time of Sale Document and the Final
Offering Circular are based on or derived from sources that the Company believes
to be reliable and accurate or represent the Company’s good faith estimates that
are made on the basis of data derived from such sources.

(z)   Payment of Taxes. All United States federal income tax returns of the
Company and its prior subsidiaries required by law to be filed have been filed
(or extensions with respect to such tax returns have been obtained), and all
taxes shown by such filed tax returns or

- 9 -



--------------------------------------------------------------------------------



 



otherwise assessed, that are due and payable, have been paid, except those which
are being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and except for such failures to file returns
and pay taxes as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed in the
Time of Sale Document and the Final Offering Circular, the Company has not
received any notice from the Internal Revenue Service that it intends to audit
the Company’s federal income tax returns for any year during the three year
period ended December 31, 2006 and no audit proceeding by the Internal Revenue
Service has been conducted during such period. The Company and its prior
subsidiaries have filed all other tax returns (or obtained extensions with
respect to such tax returns) that are required to have been filed by them
pursuant to applicable state, local or other law, and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Company
and its prior subsidiaries, except those which are being contested in good faith
and as to which adequate reserves have been provided in accordance with GAAP and
except for such failures to file returns and pay taxes as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
in respect of any income and corporation tax liability for any years not finally
determined have been established to the extent required by GAAP.

(aa)   Company’s Accounting System. The Company makes and keeps accurate books
and records and maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) material transactions are executed in
accordance with management’s general or specific authorization; (ii) material
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any material differences. For the year ended December 31,
2006, there has not been and is no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and since
December 31, 2006, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(bb)   Insurance. The Company carries, or is covered by, insurance with
financially sound and reputable insurers, in such amounts and covering such
risks as is reasonably adequate for the conduct of its businesses in accordance
with customary industry practice, and all such insurance is in full force and
effect.

(cc)   Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, stockholder, customer or supplier of any of
them, on the other hand, which is required to be described in, or incorporated
by reference in, the Company’s Annual

- 10 -



--------------------------------------------------------------------------------



 



Report on Form 10-K/A for the year ended December 31, 2006 which is not so
described or is not described as required.

(dd)   Reserve Reports. The written engineering reserve reports prepared by
Cawley, Gillespie & Associates, Inc., an independent petroleum engineering
consulting firm (“Cawley Gillespie”), as of December 31, 2006 and March 31,
2007, setting forth the engineering values attributed to the oil and gas
properties of the Company and its prior subsidiaries accurately reflect in all
material respects the ownership interests of the Company and its prior
subsidiaries in the properties included therein as of December 31, 2006 and
March 31, 2007, respectively, except as otherwise disclosed in the Time of Sale
Document and the Final Offering Circular. The information furnished by the
Company to Cawley Gillespie for purposes of preparing its reports, including,
without limitation, production, costs of operation and development, current
prices for production, agreements relating to current and future operations and
sales of production, was true, correct and complete in all material respects on
the dates supplied and was prepared in accordance with customary industry
practices, as indicated in the letters of Cawley Gillespie dated January 29,
2007 and April 24, 2007; Cawley Gillespie is independent with respect to the
Company.

(ee)   Sarbanes-Oxley. The principal executive officer and principal financial
officer of the Company have made all certifications required by the
Sarbanes-Oxley Act or any related rules and regulations promulgated by the SEC,
and the statements contained in any such certification are complete and correct.
The Company has established and maintains disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)), which (A) are designed
to ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (B) have been evaluated by management of the
Company for effectiveness as of a date within 90 days prior to the earlier of
the date that the Company filed its most recent annual or quarterly report with
the SEC and the date hereof; and (C) are effective in all material respects to
perform the functions for which they were established. Based on the most recent
evaluation of its disclosure controls and procedures, the Company is not aware
of (i) any significant deficiencies or material weaknesses in the design or
operation of internal control over financial reporting which are reasonably
likely to materially adversely affect the Company’s ability to record, process,
summarize and report financial information or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting. The Company is
not aware of any change in its internal control over financial reporting that
has occurred during its most recent fiscal quarter that has materially affected,
or is reasonably likely to materially affect, the Company’s internal control
over financial reporting. The Company is otherwise in compliance in all material
respects with all applicable effective provisions of the Sarbanes-Oxley Act and
the related rules and regulations promulgated by the SEC.

- 11 -



--------------------------------------------------------------------------------



 



(ff)   Certificates. Any certificate signed by any officer of the Company and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed a representation and warranty by the Company to the Initial
Purchasers as to the matters covered thereby.   (gg)   Ratings. No “nationally
recognized statistical rating organization” (as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act) (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) on the Company retaining any rating assigned to the Company or to
any securities of the Company, or (ii) has indicated to the Company that it is
considering (A) the downgrading, suspension, or withdrawal of, or any review for
a possible change that does not indicate the direction of the possible change
in, any rating so assigned, or (B) any change in the outlook for any rating of
the Company or any securities of the Company.   (hh)   Solvency. All
indebtedness represented by the Notes is being incurred for proper purposes and
in good faith. On the Closing Date, after giving pro forma effect to the
Offering and the use of proceeds therefrom as indicated in the “Use of Proceeds”
section of the Time of Sale Document and Final Offering Circular, the Company
(i) will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Company is not less
than the total amount required to pay the liabilities of the Company on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured; (ii) the Company is able to pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Notes as contemplated by this Agreement and the Time of Sale
Document and Final Offering Circular, the Company has not incurred debts or
liabilities beyond its ability to pay as such debts and liabilities mature; and
(iv) the Company is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged.   (ii)  
Stabilization. The Company has not and, to its knowledge, no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in, or that has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Notes, (ii) sold, bid
for, purchased, or paid anyone any compensation for soliciting purchases of, any
of the Notes, or (iii) except as disclosed in the Time of Sale Document and the
Final Offering Circular, paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of the Company.   (jj)  
No Registration. Without limiting any provision herein, no registration under
the Securities Act and no qualification of the Indenture under the TIA is
required for the sale of the Notes to the Initial Purchasers as contemplated
hereby or for the Exempt Resales, assuming (i) that the purchasers in the Exempt
Resales are QIBs or Accredited Investors

- 12 -



--------------------------------------------------------------------------------



 



    or non-U.S. persons (as defined under Regulation S of the Securities Act),
(ii) the accuracy of the Initial Purchaser’s representations contained in
Section 6, and (iii) the accuracy of the representations made by each Accredited
Investor who purchases the Notes pursuant to an Exempt Resale as set forth in
the letter of representation in the form of Annex A to the Offering Circular.  
(kk)   Rule 144A Eligibility. The Notes are eligible for resale pursuant to
Rule 144A under the Securities Act and no other securities of the Company are of
the same class (within the meaning of Rule 144A under the Securities Act) as the
Notes and listed on a national securities exchange registered under Section 6 of
the Exchange Act, or quoted in a U.S. automated inter-dealer quotation system.
No securities of the Company of the same class as the Notes have been offered,
issued or sold by the Company or any of its respective Affiliates within the
six-month period immediately prior to the date hereof.   (ll)   No General
Solicitation. Neither of the Company nor any of its respective affiliates or
other person acting on behalf of the Company has offered or sold the Notes by
means of any general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act or, with respect to Notes sold outside the
United States to non-U.S. persons (as defined in Rule 902 under the Securities
Act), by means of any directed selling efforts within the meaning of Rule 902
under the Securities Act, and the Company, any affiliate of the Company and any
person acting on behalf of the Company have complied with and will implement the
“offering restrictions” within the meaning of such Rule 902; provided, that no
representation is made in this subsection with respect to the actions of the
Initial Purchasers.   (mm)   Margin Rules. None of the transactions contemplated
in the Documents or the application of the proceeds by the Company of the
proceeds of the Notes will violate or result in a violation of Section 7 of the
Exchange Act, (including, without limitation, Regulation T (12 C.F.R. Part 220),
Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of the
Board of Governors of the Federal Reserve System).   (nn)   No Brokers. The
Company has not engaged any broker, finder, commission agent or other person
(other than the Initial Purchasers and Stonington Corporation) in connection
with the Offering or any of the transactions contemplated in the Documents, and
the Company is not under any obligation to pay any broker’s fee or commission in
connection with such transactions (other than commissions or fees to the Initial
Purchasers and Stonington Corporation).

- 13 -



--------------------------------------------------------------------------------



 



               5. Covenants of the Company. The Company agrees:   (a)   To
(i) advise the Initial Purchasers promptly after obtaining knowledge (and, if
requested by the Initial Purchasers, confirm such advice in writing) of (A) the
issuance by any state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Notes for offer or
sale in any jurisdiction, or the initiation of any proceeding for such purpose
by any state securities commission or other regulatory authority, or (B) the
happening of any event that makes any statement of a material fact made in the
Time of Sale Document or the Final Offering Circular untrue or that requires the
making of any additions to or changes in the Final Offering Circular in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Notes under any state securities or Blue Sky
laws, and (iii) if, at any time, any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of any of the Notes under any such laws, use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time.   (b)   At any time prior to the completion of the sale
of all of the Notes by the Initial Purchasers pursuant to Exempt Resales, to
(i) furnish the Initial Purchasers, without charge, as many copies of the Time
of Sale Document and the Final Offering Circular, and any amendments or
supplements thereto, as the Initial Purchasers may reasonably request, and
(ii) promptly prepare, upon the Initial Purchasers’ reasonable request, any
amendment or supplement to the Offering Circular that the Initial Purchasers,
upon advice of legal counsel, determine may be necessary in connection with
Exempt Resales (and the Company hereby consents to the use of the Time of Sale
Document and the Final Offering Circular, and any amendments and supplements
thereto, by the Initial Purchasers in connection with Exempt Resales).   (c)  
Not to amend or supplement the Time of Sale Document or the Final Offering
Circular prior to the Closing Date, or at any time prior to the completion of
the resale by the Initial Purchasers of all the Notes purchased by the Initial
Purchasers, unless the Initial Purchasers shall previously have been advised
thereof and shall not have objected thereto within three business days after
being furnished a copy thereof.   (d)   At any time prior to the completion of
the sale of all of the Notes by the Initial Purchasers pursuant to Exempt
Resales, (i) if any event shall occur as a result of which, in the reasonable
judgment of the Company or the Initial Purchasers, it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Circular in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
to amend or supplement the Time of Sale Document or the Final Offering Circular
to comply with Applicable Law, to prepare, at the expense of the Company, an
appropriate amendment or supplement to the Time of Sale Document and the Final
Offering Circular (in form and substance

- 14 -



--------------------------------------------------------------------------------



 



    reasonably satisfactory to the Initial Purchasers) so that (A) as so amended
or supplemented, the Time of Sale Document and the Final Offering Circular will
not include an untrue statement of material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (B) the Time of
Sale Document and the Final Offering Circular will comply with Applicable Law
and (ii) if in the reasonable judgment of the Company it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Circular so that the Time of Sale Document and the Final Offering Circular will
contain all of the information specified in, and meet the requirements of,
Rule 144A(d)(4) of the Securities Act, to prepare an appropriate amendment or
supplement to the Time of Sale Document or the Final Offering Circular (in form
and substance reasonably satisfactory to the Initial Purchasers) so that the
Time of Sale Document or the Final Offering Circular, as so amended or
supplemented, will contain the information specified in, and meet the
requirements of, such Rule.   (e)   Prior to the sale of all of the Notes by the
Initial Purchasers pursuant to Exempt Resales, to cooperate with the Initial
Purchasers and the Initial Purchasers’ counsel in connection with the
qualification of the Notes under the securities or Blue Sky laws of such
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales;
provided, that none of the Company shall be required in connection therewith to
file any general consent to service of process or to register or qualify as a
foreign corporation in any jurisdiction where it is not now so qualified or to
subject itself to general taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.   (f)   Whether or not any
of the Offering or the transactions contemplated under the Documents are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Circular
and all amendments and supplements thereto (including, without limitation,
financial statements and exhibits), and all other agreements, memoranda,
correspondence and other documents prepared and delivered in connection
herewith, (B) the processing and distribution (including, without limitation,
word processing and duplication costs) and delivery of, each of the Documents,
(C) the preparation, issuance and delivery of the Notes, (D) the qualification
of the Notes for offer and sale under the securities or Blue Sky laws of the
several states (including, without limitation, the reasonable fees and
disbursements of the Initial Purchasers’ counsel relating to such registration
or qualification), (E) furnishing such copies of the Time of Sale Document and
the Final Offering Circular, and all amendments and supplements thereto, as may
reasonably be requested for use by the Initial Purchasers and (F) the
performance of the obligations of the Company under the Registration Rights
Agreement, including but not limited to the Exchange Offer, the Exchange Offer
Registration Statement and any Shelf Registration Statement, (ii) all fees and
expenses of the counsel, accountants and any other experts or advisors retained
by the Company, (iii) all expenses and listing fees in connection with the
application for quotation of the Notes on the Private Offerings, Resales and
Trading

- 15 -



--------------------------------------------------------------------------------



 



    Automated Linkages market (“PORTAL”), (iv) all fees and expenses (including
fees and expenses of counsel) of the Company in connection with approval of the
Notes by DTC for “book-entry” transfer, (v) all fees charged by rating agencies
in connection with the rating of the Notes, (vi) all fees and expenses
(including reasonable fees and expenses of counsel) of the Trustee and all
collateral agents, and (vii) all fees, disbursements and out-of-pocket expenses
reasonably incurred by Initial Purchasers in connection with their services to
be rendered hereunder including, without limitation, the fees and disbursements
of Vinson & Elkins L.L.P., counsel to the Initial Purchasers, travel, lodging
and “road show” expenses, word processing charges, messenger and duplicating
services, facsimile expenses and other customary expenditures.   (g)   To use
the proceeds of the Offering in the manner described in the Time of Sale
Document and the Final Offering Circular under the caption “Use of Proceeds.”  
(h)   To do and perform all things required to be done and performed under the
Documents prior to the Closing Date.   (i)   Not to, and to ensure that no
affiliate (as defined in Rule 501(b) of the Securities Act) of the Company will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that would be integrated
with the sale of the Notes in a manner that would require the registration under
the Securities Act of the sale to the Initial Purchasers or to the Subsequent
Purchasers of the Notes.   (j)   For so long as any of the Notes remain
outstanding, during any period in which the Company is not subject to Section 13
or 15(d) of the Exchange Act, to make available, upon request, to any owner of
the Notes in connection with any sale thereof and any prospective Subsequent
Purchasers of such Notes from such owner, the information required by
Rule 144A(d)(4) under the Securities Act.   (k)   To comply with the
representation letter of the Company to DTC relating to the approval of the
Notes by DTC for “book entry” transfer.   (l)   To use its reasonable best
efforts to effect the inclusion of the Notes in Private Offerings, Resales and
Trading through Automated Linkages Market.   (m)   For so long as any of the
Notes remain outstanding, the Company will furnish to the Initial Purchasers
copies of all reports and other communications (financial or otherwise)
furnished by the Company to the Trustee or to the holders of the Notes and, as
soon as available, copies of any reports or financial statements furnished to or
filed by the Company with the SEC or any national securities exchange on which
any class of securities of the Company may be listed.   (n)   Except in
connection with the Exchange Offer or the filing of the Shelf Registration
Statement, not to, and not to authorize or permit any person acting on its
behalf to, (i) distribute any offering material in connection with the offer and
sale of the Notes other than the Time of Sale Document and the Final Offering
Circular and any amendments

- 16 -



--------------------------------------------------------------------------------



 



and supplements to the Final Offering Circular prepared in compliance with this
Agreement, or (ii) solicit any offer to buy or offer to sell the Notes by means
of any form of general solicitation or general advertising (including, without
limitation, as such terms are used in Regulation D under the Securities Act) or
in any manner involving a public offering within the meaning of Section 4(2) of
the Securities Act.

(o)   During the two year period after the Closing Date (or such shorter period
as may be provided for in Rule 144(k) under the Securities Act, as the same may
be in effect from time to time), to not, and to not permit any future
subsidiaries of either the Company or any other affiliates (as defined in
Rule 144A under the Securities Act) controlled by the Company to, resell any of
the Notes which constitute “restricted securities” under Rule 144 that have been
reacquired by the Company, any future subsidiaries or any other “affiliates” (as
defined in Rule 144A under the Securities Act) controlled by the Company, except
pursuant to an effective registration statement under the Securities Act.

(p)   The Company shall pay all stamp, documentary and transfer taxes and other
duties, if any, which may be imposed by the United States or any political
subdivision thereof or taxing authority thereof or therein with respect to the
issuance of the Notes or the sale thereof to the Initial Purchaser.

          6. Representations and Warranties of the Initial Purchasers. Each of
the Initial Purchasers severally represents and warrants that:

(a)   It is a QIB as defined in Rule 144A under the Securities Act, with such
knowledge and experience in financial and business matters as is necessary in
order to evaluate the merits and risks of an investment in the Notes, and it
will offer the Notes for resale only upon the terms and conditions set forth in
this Agreement and in the Time of Sale Document and the Final Offering Circular.

(b)   It is not acquiring the Notes with a view to any distribution thereof that
would violate the Securities Act or the securities laws of any state of the
United States or any other applicable jurisdiction. In connection with the
Exempt Resales, it will solicit offers to buy the Notes only from, and will
offer and sell the Notes only to, (A) persons reasonably believed by such
Initial Purchaser to be QIBs or (B) persons reasonably believed by such Initial
Purchaser to be Accredited Investors that execute and deliver to each of the
Company and the Initial Purchasers a letter containing certain representations
and agreements in the form attached as Annex A to the Offering Circular or
(C) non-U.S. persons reasonably believed by such Initial Purchaser to be a
purchaser referred to in Regulation S under the Securities Act; provided,
however, that in purchasing such Notes, such persons are deemed to have
represented and agreed as provided under the caption “Notice to Investors”
contained in the Time of Sale Document and the Final Offering Circular.

(c)   No form of general solicitation or general advertising in violation of the
Securities Act has been or will be used, nor will any offers in any manner
involving a public offering

- 17 -



--------------------------------------------------------------------------------



 



within the meaning of Section 4(2) of the Securities Act or, with respect to
Notes to be sold in reliance on Regulation S, by means of any directed selling
efforts be made, by such Initial Purchaser in connection with the offer and sale
of any of the Notes.
          7. Conditions. The several obligations of the Initial Purchasers to
purchase the Notes under this Agreement are subject to the performance by the
Company of its covenants and obligations hereunder and the satisfaction of each
of the following conditions:

(a)   All the representations and warranties of the Company contained in this
Agreement and in each of the Documents shall be true and correct as of the date
hereof and at the Closing Date. On or prior to the Closing Date, the Company
shall have performed or complied with all of the agreements and satisfied all
conditions on its part to be performed, complied with or satisfied on or prior
to the Closing Date pursuant to this Agreement.

(b)   No injunction, restraining order or order of any nature by a Governmental
Authority shall have been issued as of the Closing Date that would prevent or
materially interfere with the consummation of the Offering or any of the
transactions contemplated under the Documents; and no stop order suspending the
qualification or exemption from qualification of any of the Notes in any
jurisdiction shall have been issued and no proceeding for that purpose shall
have been commenced or, to the knowledge of the Company, be pending or
contemplated as of the Closing Date.

(c)   No action shall have been taken and no Applicable Law shall have been
enacted, adopted or issued that would, as of the Closing Date, prevent the
consummation of the Offering or any of the transactions contemplated under the
Documents. No proceeding shall be pending or, to the knowledge of the Company,
threatened other than proceedings that (A) if adversely determined would not,
individually or in the aggregate, adversely affect the issuance or marketability
of the Notes, and (B) would not, individually or in the aggregate, have a
Material Adverse Effect.

(d)   Subsequent to the respective dates as of which data and information is
given in the Time of Sale Document and the Final Offering Circular, there shall
not have been any Material Adverse Effect.

(e)   The Notes shall have been designated PORTAL securities in accordance with
the rules and regulations adopted by the National Association of Securities
Dealers, Inc. relating to trading in the PORTAL market.

(f)   On or after the date hereof, (i) there shall not have occurred any
downgrading, suspension or withdrawal of, nor shall any notice have been given
of any potential or intended downgrading, suspension or withdrawal of, or of any
review (or of any potential or intended review) for a possible change that does
not indicate the direction of the possible change in, any rating of the Company
or any securities of the Company (including, without limitation, the placing of
any of the foregoing ratings on credit watch with negative or developing
implications or under review with an uncertain direction) by any

- 18 -



--------------------------------------------------------------------------------



 



“nationally recognized statistical rating organization” as such term is defined
for purposes of Rule 436(g)(2) under the Securities Act, (ii) there shall not
have occurred any change, nor shall any notice have been given of any potential
or intended change, in the outlook for any rating of the Company or any
securities of the Company by any such rating organization and (iii) no such
rating organization shall have given notice that it has assigned (or is
considering assigning) a lower rating to the Notes than that on which the Notes
were marketed.

(g)   The Initial Purchasers shall have received on the Closing Date:

  (i)   certificates dated the Closing Date, signed by (1) the Chief Executive
Officer and (2) the principal financial or accounting officer of the Company, on
behalf of the Company, to the effect that (a) the representations and warranties
set forth in Section 4 hereof are true and correct in all material respects with
the same force and effect as though expressly made at and as of the Closing
Date, (b) the Company has performed and complied with all agreements and
satisfied all conditions in all material respects on its part to be performed or
satisfied at or prior to the Closing Date, (c) at the Closing Date, since the
date hereof or since the date of the most recent financial statements in the
Time of Sale Document and the Final Offering Circular (exclusive of any
amendment or supplement thereto after the date hereof), no event or events have
occurred, no information has become known nor does any condition exist that,
individually or in the aggregate, would have a Material Adverse Effect,
(d) since the date of the most recent financial statements in the Time of Sale
Document and the Final Offering Circular (exclusive of any amendment or
supplement thereto after the date hereof), other than as described in the Time
of Sale Document and the Final Offering Circular or contemplated thereby, the
Company has not incurred any liabilities or obligations, direct or contingent,
not in the ordinary course of business, that are material to the Company, or
entered into any transactions not in the ordinary course of business that are
material to the business, condition (financial or otherwise) or results of
operations or prospects of the Company, and there has not been any change in the
capital stock or long-term indebtedness of the Company that is material to the
business, condition (financial or otherwise) or results of operations or
prospects of the Company, and (e) the sale of the Notes has not been enjoined
(temporarily or permanently).     (ii)   a certificate, dated the Closing Date,
executed by the Secretary of the Company and each Guarantor (or other officer,
director or manager acceptable to the Initial Purchasers), certifying such
matters as the Initial Purchasers may reasonably request.     (iii)   a
certificate of solvency, dated the Closing Date, executed by the principal
financial or accounting officer of the Company substantially in the form
previously approved by the Initial Purchasers or their counsel.

- 19 -



--------------------------------------------------------------------------------



 



  (iv)   the opinion of Haynes & Boone, LLP, special counsel to the Company,
dated the Closing Date and the opinion of Lynch, Chappell & Alsup, P.C., counsel
to the Company, dated the Closing Date, in the form of Exhibit A attached
hereto.     (v)   an opinion, dated the Closing Date, of Vinson & Elkins L.L.P.,
counsel to the Initial Purchasers, in form satisfactory to the Initial
Purchasers covering such matters as are customarily covered in such opinions.

(h)   The Initial Purchasers shall have received from BDO Seidman, LLP,
independent auditors, with respect to the Company, (A) a customary comfort
letter, dated the date hereof, in form and substance satisfactory to the Initial
Purchasers and its counsel, with respect to the financial statements and certain
financial information contained in the Time of Sale Document, and (B) a
customary comfort letter, dated the Closing Date, in form and substance
satisfactory to the Initial Purchasers and its counsel, to the effect that BDO
Seidman, LLP reaffirms the statements made in its letter furnished pursuant to
clause (A) with respect to the financial statements and certain financial
information contained in the Time of Sale Document and the Final Offering
Circular.

(i)   Each of the Documents shall have been executed and delivered by all
parties thereto, and the Initial Purchasers shall have received a fully executed
original of each Document.

(j)   The Initial Purchasers shall have received copies of all opinions,
certificates, letters and other documents delivered under or in connection with
the Offering or any transaction contemplated in the Documents.

(k)   The terms of each Document shall conform in all material respects to the
description thereof in the Time of Sale Document and the Final Offering
Circular.

(l)   The Initial Purchasers shall have received from Cawley, Gillespie &
Associates, Inc., independent petroleum engineers, (A) a letter, dated the date
hereof, in form and substance satisfactory to the Initial Purchasers and its
counsel to the effect that with respect to the Company they are independent
petroleum engineers and confirming certain reserve information included in the
Time of Sale Document and the Final Offering Circular and (B) a letter, dated
the Closing Date, in form and substance satisfactory to the Initial Purchasers
and its counsel to the effect that they reaffirm the statements made in the
letter furnished pursuant to clause (A).

          8. Indemnification and Contribution.

(a)   The Company agrees to indemnify and hold harmless the Initial Purchasers,
their respective directors, officers and employees, and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities of any kind to which the Initial Purchasers, or such
director, officer, employee or controlling person may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where Notes

- 20 -



--------------------------------------------------------------------------------



 



have been offered or sold or at common law or otherwise (including in settlement
of any litigation, if such settlement is effected with the written consent of
the Company (not to be unreasonably withheld, delayed or conditioned), insofar
as any such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon:

  (i)   any untrue statement or alleged untrue statement of a material fact
contained in the Time of Sale Document or the Final Offering Circular, or any
amendment or supplement thereto;     (ii)   the omission or alleged omission to
state, in the Time of Sale Document or the Final Offering Circular or any
amendment or supplement thereto, a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; or     (iii)   any breach by the Company of its representations,
warranties and agreements set forth herein or breach of applicable law;

and, subject to the provisions hereof, will reimburse, as incurred, such Initial
Purchaser, director, officer, employee and each such controlling person for any
legal or other expenses incurred by such Initial Purchaser or such controlling
person in connection with investigating, defending against or appearing as a
third-party witness in connection with any such loss, claim, damage, liability
or action in respect thereof; provided, however, the Company will not be liable
in any such case to the extent (but only to the extent) that such loss, claim,
damage or liability resulted from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Document or
the Final Offering Circular or any amendment or supplement thereto in reliance
upon and in conformity with written information concerning any Initial Purchaser
furnished to the Company by such Initial Purchaser specifically for use therein.
The indemnity agreement set forth in this Section 8 shall be in addition to any
liability that the Company may otherwise have to the indemnified parties.

(b)   Each Initial Purchaser agrees to indemnify and hold harmless each of the
Company, its directors, officers and employees and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities of any kind to which the Company or any such director, officer,
employee or controlling person may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Initial Purchasers (not to be
unreasonably withheld, delayed or conditioned), insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in the Time of Sale Document or the Final Offering Circular or any
amendment or supplement thereto, (ii) the omission or the alleged omission to
state a material fact in the Time of Sale Document or the Final Offering
Circular or any amendment or supplement thereto necessary to make the

- 21 -



--------------------------------------------------------------------------------



 



statements therein not misleading, in each case to the extent (but only to the
extent) that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information concerning such Initial Purchaser, furnished to the Company or its
agents by the Initial Purchaser specifically for use therein and (iii) any
breach by the Initial Purchasers of their respective representations, warranties
and agreements set forth herein or breach of applicable law; and, subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any legal or other expenses incurred by the Company or any such
director, officer, employee or controlling person in connection with any such
loss, claim, damage, liability or action in respect thereof. This indemnity
agreement will be in addition to any liability that the Initial Purchaser may
otherwise have to the indemnified parties.

(c)   As promptly as reasonably practicable after receipt by an indemnified
party under this Section 8 of notice of the commencement of any action for which
such indemnified party is entitled to indemnification under this Section 8, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party of the
commencement thereof in writing; but the omission to so notify the indemnifying
party (i) will not relieve such indemnifying party from any liability under
paragraph (a) or (b) above unless and only to the extent it is materially
prejudiced as a result thereof and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may elect, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section 8 for any legal or other expenses, other than reasonable costs of
investigation, subsequently

- 22 -



--------------------------------------------------------------------------------



 



incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchaser in the case of
paragraph (a) of this Section 8 or the Company in the case of paragraph (b) of
this Section 8, representing the indemnified parties under such paragraph (a) or
paragraph (b), as the case may be, who are parties to such action or actions),
(ii) the indemnifying party has authorized in writing the employment of counsel
for the indemnified party at the expense of the indemnifying party or (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred. After such notice from the indemnifying party to
such indemnified party, the indemnifying party will not be liable for the costs
and expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnified party waived in writing
its rights under this Section 8, in which case the indemnified party may effect
such a settlement without such consent.

(d)   No indemnifying party shall be liable under this Section 8 for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.

(e)   In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 8 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in

- 23 -



--------------------------------------------------------------------------------



 



such proportion as is appropriate to reflect (i) the relative benefits received
by the indemnifying party or parties, on the one hand, and the indemnified
party, on the other, from the Offering or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the indemnifying party or parties, on
the one hand, and the indemnified party, on the other, in connection with the
statements or omissions or alleged statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof). The
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other, shall be deemed to be in the same proportion as the
total proceeds from the Offering (before deducting expenses) received by the
Company bear to the total discounts and commissions received by the Initial
Purchasers. The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or the Initial
Purchasers, on the other, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
alleged statement or omissions, and any other equitable considerations
appropriate in the circumstances.

(f)   The Company and the Initial Purchasers agree that it would not be
equitable if the amount of such contribution determined pursuant to the
immediately preceding paragraph (e) were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of the
immediately preceding paragraph (e). Notwithstanding any other provision of this
Section 8, each Initial Purchaser shall not be obligated to make contributions
hereunder that in the aggregate exceed the total discounts, commissions and
other compensation received by such Initial Purchaser under this Agreement, less
the aggregate amount of any damages that such Initial Purchaser has otherwise
been required to pay by reason of the untrue or alleged untrue statements or the
omissions or alleged omissions to state a material fact. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of the immediately
preceding paragraph (e), each person, if any, who controls an Initial Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as such Initial
Purchaser, and each director of the Company, each officer of the Company and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Company.

          9. Termination. The Initial Purchasers may terminate this Agreement at
any time prior to the Closing Date by written notice to the Company if any of
the following has occurred:

- 24 -



--------------------------------------------------------------------------------



 



(a)   since the date hereof, any Material Adverse Effect or development
involving or expected to result in a prospective Material Adverse Effect that
could, in the Initial Purchasers’ judgment, be expected to (i) make it
impracticable or inadvisable to proceed with the offering or delivery of the
Notes on the terms and in the manner contemplated in the Time of Sale Document
and the Final Offering Circular, or (ii) materially impair the investment
quality of any of the Notes;

(b)   the failure of the Company to satisfy the conditions contained in Section
7(a) hereof on or prior to the Closing Date;

(c)   any outbreak or escalation of hostilities or other national or
international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being understood that any such change or
disruption shall be relative to such conditions and markets as in effect on the
date hereof), if the effect of such outbreak, escalation, calamity, crisis, act
or material adverse change in the economic conditions in, or in the financial
markets of, the United States could be reasonably expected to make it, in the
Initial Purchaser’s judgment, impracticable or inadvisable to market or proceed
with the offering or delivery of the Notes on the terms and in the manner
contemplated in the Time of Sale Document and the Final Offering Circular or to
enforce contracts for the sale of any of the Notes;

(d)   trading in the Company’s common stock shall have been suspended by the SEC
or the NASDAQ Global Market or the suspension or limitation of trading generally
in securities on the New York Stock Exchange, the American Stock Exchange or the
NASDAQ Global Market or any setting of limitations on prices for securities on
any such exchange or NASDAQ Global Market;

(e)   the enactment, publication, decree or other promulgation after the date
hereof of any Applicable Law that in the Initial Purchaser’s counsel’s
reasonable opinion materially and adversely affects, or could be reasonably
expected to materially and adversely affect, the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company;

(f)   any securities of the Company shall have been downgraded or placed on any
“watch list” for possible downgrading by any “nationally recognized statistical
rating organization,” as such term is defined for purposes of Rule 436(g)(2)
under the Securities Act; or

(g)   the declaration of a banking moratorium by any Governmental Authority; or
the taking of any action by any Governmental Authority after the date hereof in
respect of its monetary or fiscal affairs that in the Initial Purchaser’s
opinion could reasonably be expected to have a material adverse effect on the
financial markets in the United States or elsewhere.

          10. Survival of Representations and Indemnities. The representations
and warranties, covenants, indemnities and contribution and expense
reimbursement provisions and other agreements, representations and warranties of
the Company set forth in or made pursuant

- 25 -



--------------------------------------------------------------------------------



 




to this Agreement shall remain operative and in full force and effect, and will
survive, regardless of (i) any investigation, or statement as to the results
thereof, made by or on behalf of the Initial Purchasers, (ii) acceptance of the
Notes, and payment for them hereunder, and (iii) any termination of this
Agreement.
          11. Default by the Initial Purchaser. If, on the Closing Date any one
or more of the Initial Purchasers shall fail or refuse to purchase Notes which
it or they have agreed to purchase hereunder on such date, and the aggregate
principal amount of the Notes which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase is not more than one tenth
of the aggregate principal amount of the Notes to be purchased on such date, the
other Initial Purchasers shall be obligated severally in the proportions that
the principal amount of Notes set forth opposite their respective names in
Schedule I (in the column titled “Total”) bears to the aggregate principal
amount of Notes set forth opposite the names of all such non defaulting Initial
Purchasers (in the column titled “Total”), or in such other proportions as the
Initial Purchasers may specify, to purchase the Notes which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
on such date; provided that in no event shall the principal amount of Notes that
any Initial Purchaser has agreed to purchase pursuant to Section 3 be increased
pursuant to this Section 11 by an amount in excess of one tenth of such
principal amount of Notes without the written consent of such Initial Purchaser.
If, on the Closing Date any Initial Purchaser or Initial Purchasers shall fail
or refuse to purchase Notes which it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Notes with respect to which
such default occurs is more than one tenth of the aggregate principal amount of
Notes to be purchased on such date, and arrangements satisfactory to the Initial
Purchasers and the Company for the purchase of such Notes are not made within 36
hours after such default, this Agreement shall terminate without liability on
the part of any non defaulting Initial Purchaser or the Company. In any such
case either the Initial Purchasers or the Company shall have the right to
postpone the Closing Date, but in no event for longer than seven days, in order
that the required changes, if any, in the Final Offering Circular or in any
other documents or arrangements may be effected. Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.
          12. Information Supplied by the Initial Purchasers. The statements set
forth on the cover page with respect to price and in the [first sentence of the
third paragraph, the first and second sentences of the sixth paragraph and the
seventh paragraph under the heading “Plan of Distribution”] in the Time of Sale
Document and the Final Offering Circular (to the extent such statements relate
to the Initial Purchasers) constitute the only information furnished by the
Initial Purchasers to the Company for the purposes of Sections 4(a) and 8
hereof.
          13. No Fiduciary Relationship. The Company hereby acknowledges that
the Initial Purchasers are acting solely as initial purchasers in connection
with the purchase and sale of the Notes. The Company further acknowledges that
the Initial Purchasers are acting pursuant to a contractual relationship created
solely by this Agreement entered into on an arm’s length basis, and in no event
do the parties intend that the Initial Purchasers act or be responsible as a
fiduciary to the Company or its management, stockholders or creditors or any
other person in

- 26 -



--------------------------------------------------------------------------------



 




connection with any activity that the Initial Purchasers may undertake or have
undertaken in furtherance of the purchase and sale of the Notes, either before
or after the date hereof. The Initial Purchasers hereby expressly disclaim any
fiduciary or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect. The Company and the Initial Purchasers agree that they are each
responsible for making their own independent judgments with respect to any such
transactions and that any opinions or views expressed by the Initial Purchasers
to the Company regarding such transactions, including, but not limited to, any
opinions or views with respect to the price or market for the Notes, do not
constitute advice or recommendations to the Company. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that either of
the Company may have against the Initial Purchasers with respect to any breach
or alleged breach of any fiduciary or similar duty to the Company in connection
with the transactions contemplated by this Agreement or any matters leading up
to such transactions.
          14. Miscellaneous.

(a)   Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: Parallel Petroleum Corporation,
1004 N. Big Spring, Suite 400, Midland, Texas 79701, Attention: Larry C. Oldham,
with a copy to: Lynch, Chappell & Alsup, The Summit, Suite 700, 300 North
Marienfeld, Midland, Texas 79701, Attention: Thomas W. Ortloff, Esq., and
(ii) if to the Initial Purchasers, to: Jefferies & Company, Inc., 520 Madison
Avenue, New York, NY 10022, with a copy to: Vinson & Elkins L.L.P., 2500 First
City Tower, 1001 Fannin, Houston, Texas 77002-6760, Attention: T. Mark Kelly,
(or in any case to such other address as the person to be notified may have
requested in writing).

(b)   This Agreement has been and is made solely for the benefit of and shall be
binding upon the Company, the Initial Purchasers and, to the extent provided in
Section 8 hereof, the controlling persons, officers, directors, partners,
employees, representatives and agents referred to in Section 8, and their
respective heirs, executors, administrators, successors and assigns, all as and
to the extent provided in this Agreement, and no other person shall acquire or
have any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include a purchaser of any of the Notes from the Initial
Purchasers merely because of such purchase. Notwithstanding the foregoing, it is
expressly understood and agreed that each purchaser who purchases Notes from the
Initial Purchasers is intended to be a beneficiary of the covenants of the
Company contained in the Registration Rights Agreement to the same extent as if
the Notes were sold and those covenants were made directly to such purchaser by
the Company, and each such purchaser shall have the right to take action against
the Company to enforce, and obtain damages for any breach of, those covenants.

(c)   THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE TERMS AND
CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF

- 27 -



--------------------------------------------------------------------------------



 



      NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN.

(d)   THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY (I) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE
BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY;
AND (II) WAIVES (A) ITS RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF THE INITIAL PURCHASERS AND FOR ANY COUNTERCLAIM RELATED TO ANY OF
THE FOREGOING AND (B) ANY OBLIGATION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

(e)   This Agreement may be signed in various counterparts, which together shall
constitute one and the same instrument.

(f)   The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

(g)   If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(h)   This Agreement may be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may be given, provided that
the same are in writing and signed by all of the signatories hereto.

- 28 -



--------------------------------------------------------------------------------



 



          Please confirm that the foregoing correctly sets forth the agreement
between the Company and the Initial Purchasers.

             
 
                Very truly yours,    
 
                PARALLEL PETROLEUM CORPORATION    
 
           
 
  By:   /s/ Larry C. Oldham    
 
           
 
      Larry C. Oldham    
 
      President and Chief Executive Officer    

- 29 -



--------------------------------------------------------------------------------



 



Accepted and Agreed to:
 
JEFFERIES & COMPANY, INC.
MERRILL LYNCH, PIERCE, FENNER &
     SMITH INCORPORATED
BNP PARIBAS SECURITIES CORP.
By: Jefferies & Company, Inc.

         
 
       
By:
  /s/ Frank Bracken    
 
       
 
  Frank Bracken    
 
  Managing Director    

- 30 -



--------------------------------------------------------------------------------



 



SCHEDULE I
INITIAL PURCHASERS

              Principal Amount   Initial Purchaser   of Securities  
Jefferies & Company, Inc.
  $ 63,750,000  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
    63,750,000  
BNP Paribas Securities Corp.
    22,500,000  
 
     
Total
  $ 150,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
PRICING SUPPLEMENT
This summary pricing sheet relates only to the securities described below and
should only be read together with the Preliminary Offering Circular, subject to
completion, dated July 17, 2007, relating to these securities. Capitalized terms
not defined herein have the meanings assigned to them in the Preliminary
Offering Circular.

      Issuer   Parallel Petroleum Corporation.
 
   
Security Description
  Senior Notes.
Distribution
  144A / IAI / Regulation S – With Registration Rights.
 
   
Principal Amount
  $150,000,000. 
Gross Proceeds
  $150,000,000. 
 
   
Coupon
  101/4 %.
Maturity Date
  August 1, 2014.
 
   
Issue Price
  100%. 
Yield to Maturity
  101/4 %.
Spread to Treasury
  +553 basis points.
Benchmark
  41/4% UST due August 15, 2014.
 
   
Ratings (Moody’s / S&P)
  Caa1 / B-.
 
   
Interest Payment Dates
  August 1 and February 1, beginning February 1, 2008 (long first coupon).
 
   
Call Features
  Make-whole at T+50 prior to August 1, 2011. Thereafter at the following
prices:

          For the period below   Percentage
On or after August 1, 2011
    105.125 %
On or after August 1, 2012
    102.563 %
On or after August 1, 2013
    100.000 %

     
 
   
Equity Clawback
  35% at 110.25% (prior to August 1, 2010).
 
   
Change of Control Offer
  101%. 
Asset Sale Offer
  100%. 
 
   
Trade Date
  Thursday, July 26, 2007.
Settlement Date
  Tuesday, July 31, 2007 (T+3).
 
   
Other Changes to the Preliminary Offering Circular
  Certain line items on page 10 have changed to reflect the revisions indicated
by the blacklined numbers below:
 
  As Adjusted Data:

                 
Cash interest expense
  $ 18,586       $ 20,086  
Adjusted EBITDA / Cash interest expense
    3.3x       3.1x  

             
CUSIP Numbers
  699157 AA 1   699157 AB 9   U69916 AA 9

 



--------------------------------------------------------------------------------



 



             
Joint Book-Running Managers
  Jefferies & Company, Inc.
Merrill Lynch & Co.        
 
           
Co-Manager
  BNP Paribas        

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY OTHER STATE SECURITIES LAWS. UNLESS THEY ARE
REGISTERED, THE NOTES MAY BE OFFERED ONLY IN TRANSACTIONS EXEMPT FROM OR NOT
SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT, OR ANY OTHER STATE SECURITIES
LAWS. ACCORDINGLY, THE NOTES HAVE BEEN OFFERED ONLY TO QUALIFIED INSTITUTIONAL
BUYERS AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT, TO NON-U.S. PERSONS
OUTSIDE THE UNITED STATES UNDER REGULATION S OF THE SECURITIES ACT OR TO
INSTITUTIONAL “ACCREDITED INVESTORS” WITHIN THE MEANING OF RULE 501(a)(1), (2),
(3), OR (7) OF THE SECURITIES ACT WHO HAVE DELIVERED A LETTER IN THE FORM
ATTACHED AS ANNEX A TO THE PRELIMINARY OFFERING CIRCULAR.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINIONS OF
COMPANY COUNSEL
[Opinions to be delivered by Haynes and Boone, LLP]
     1. The Company is validly existing as a corporation in good standing under
the laws of the State of Delaware.
     2. The Company is qualified as a foreign corporation for the transaction of
business and is in good standing in the States of Texas and New Mexico, and we
have no knowledge that the character of the business conducted by the Company or
the location of the properties owned, leased or operated by it makes such
qualification necessary in any other jurisdiction (except where the failure to
so qualify would not, individually or in the aggregate, have a material adverse
effect on the condition (financial or other), results of operations, business or
prospects of the Company).
     3. The Company has all corporate power and authority to own and lease its
properties and to conduct its business, as described in the Time of Sale
Document and Final Offering Circular and to execute, deliver and perform its
obligations under the Purchase Agreement, the Registration Rights Agreement and
the Indenture.
     4. The Indenture has been duly authorized, executed and delivered by the
Company and, assuming due execution and delivery thereof by the Trustee,
constitutes a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms; and the Indenture conforms in
all material respects with the requirements of the Trust Indenture Act and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.
     5. The Notes have been duly authorized, executed and delivered by the
Company and, when duly authenticated as provided in the Indenture and paid for
as provided in the Purchase Agreement, will be duly and validly issued and
outstanding, will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms and will
be entitled to the benefits of the Indenture.
     6. The Exchange Notes and the Private Exchange Notes have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as contemplated by the Registration Rights Agreement, will be duly and
validly issued and outstanding, will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms and will be entitled to the benefits of the Indenture.
     7. The Purchase Agreement has been duly and validly executed and delivered
by the Company.
     8. The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and, when duly executed by the other parties thereto,
will constitute a

 



--------------------------------------------------------------------------------



 



valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms.
     9. The Notes and the Indenture conform in all material respects to the
description thereof contained under the heading “Description of the Notes” in
the Time of Sale Document and in the Final Offering Circular. The statements set
forth in the Time of Sale Document and the Final Offering Circular under the
caption “Certain Federal Income Tax Considerations,” insofar as such statements
purport to address the federal income tax laws of the United States, are
accurate in all material respects.
     10. The Company is not, and after giving effect to the offering and sale of
the Notes and the application of the proceeds thereof as described in the Time
of Sale Document and in the Final Offering Circular will not be, an “investment
company” within the meaning of the Investment Company Act.
     11. It is not necessary, in connection with the issuance and sale of the
Notes to the Initial Purchasers and the initial resale of the Notes by the
Initial Purchasers in the manner contemplated by the Purchase Agreement and the
Final Offering Circular, to register the Notes under the Securities Act or prior
to the commencement of the Exchange Offer or the effectiveness of the Shelf
Registration Statement, to qualify the Indenture under the Trust Indenture Act.
     12. No consent, approval, authorization or order of any governmental or
regulatory authority is required for the issuance and sale of the Notes to the
Initial Purchasers or the consummation by the Company of the transactions
contemplated by the Purchase Agreement, the Registration Rights Agreement or the
Indenture, except for such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws, and
with respect to the transactions contemplated by the Registration Rights
Agreement, as may be required under the Securities Act or the Trust Indenture
Act.

 



--------------------------------------------------------------------------------



 



Other Matters
     We have participated in conferences with officers of the Company,
representatives of the independent certified public accountants of the Company,
and representatives of the Initial Purchasers and their counsel, at which
conferences the contents of the Time of Sale Document and the Final Offering
Circular and related matters were discussed and, although we have not
independently verified and are not passing upon and assume no responsibility for
the accuracy, completeness or fairness of the statements contained in the Time
of Sale Document and the Final Offering Circular, on the basis of the foregoing,
no facts have come to our attention that have led us to believe that the Time of
Sale Document, as of the Time of Sale or the Closing Date, or the Final Offering
Circular, as of its date or the Closing Date, contained or contains an untrue
statement of a material fact or omitted or omits to state a material fact
necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that we express no view with respect to the financial statements and related
schedules included therein, including the notes and the auditor’s report thereon
and the other information and data of a financial or accounting nature and oil
and gas reserve evaluation data and related data included in the Time of Sale
Document and the Final Offering Circular).
[Opinions to be delivered by Lynch, Chappell & Alsup, P.C.]
[Reserved]
     1. The Company is not in violation of its articles of incorporation,
bylaws, partnership or limited liability company agreement or other
organizational document.
     2. The execution, delivery or performance by the Company of the Purchase
Agreement, the Registration Rights Agreement or the Indenture nor the
consummation of any of the transactions contemplated therein constitutes or will
constitute, whether with or without the giving of notice or lapse of time or
both, a breach of, or default under or result in the creation or imposition of
any lien, charge or encumbrance upon any property or assets of the Company
pursuant to any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or any other agreement or instrument to which the Company
is a party or by which it may be bound, or to which any of the property or
assets of the Company is subject (except for such breaches or defaults or liens,
charges or encumbrances that would not result in a Material Adverse Effect), nor
will any such action result in any violation of (a) the provisions of the
charter or bylaws or similar documents of the Company, (b) any applicable laws
(assuming compliance with all applicable securities laws) or (c) any judgment,
order, writ or decree of any court, governmental agency or arbitrator that is
known to us to be applicable to the Company or any of its properties, which in
the case of clause (b) and (c) would not cause a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



Other Matters
     We have participated in conferences with officers of the Company,
representatives of the independent certified public accountants of the Company,
and representatives of the Initial Purchasers and their counsel, at which
conferences the contents of the Time of Sale Document and the Final Offering
Circular and related matters were discussed and, although we have not
independently verified and are not passing upon and assume no responsibility for
the accuracy, completeness or fairness of the statements contained in the Time
of Sale Document and the Final Offering Circular, on the basis of the foregoing,
no facts have come to our attention that have led us to believe that the Time of
Sale Document, as of the Time of Sale or the Closing Date, or the Final Offering
Circular, as of its date or the Closing Date, contained or contains an untrue
statement of a material fact or omitted or omits to state a material fact
necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that we express no view with respect to the financial statements and related
schedules included therein, including the notes and the auditor’s report thereon
and the other information and data of a financial or accounting nature and oil
and gas reserve evaluation data and related data included in the Time of Sale
Document and the Final Offering Circular).

 